CLAUDIA HERNANDEZ AND LINDA HARRISON (H/W), IN THEIR OWN RIGHT AND ON BEHALF OF THEIR MINOR DAUGHTER, EVELYN HERNANDEZ AND LYNDA HERNANDEZ, IN HER OWN RIGHT AND AS ADMINISTRATRIX OF THE ESTATE OF DAUGHTER LYNDA HERNANDEZ (MINOR DECEASED DAUGHTER) AND LYNDA HERNANDEZ, IN HER OWN RIGHT AND ON BEHALF OF HER MINOR DAUGHTER, IVEION HERNANDEZ, Petitioners
v.
BASSETT'S INC., KOLLER BROS., INC. D/B/A HOAGIE FACTORY AND JUAN CRUZ, Respondents.
No. 726 EAL 2009.
Supreme Court of Pennsylvania, Eastern District.
September 7, 2010.

ORDER
PER CURIAM
AND NOW, this 7th day of September, 2010, the Petition for Allowance of Appeal is hereby DENIED.